MEMORANDUM **
Terry Lee Papenfus, an Oregon state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging inadequate medical treatment. We have jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, see Morrison v. Hall, 261 F.3d 896, 900 (9th Cir.2001), we affirm.
The district court properly granted summary judgment because Papenfus failed to raise a genuine issue of material fact as to whether defendants were deliberately indifferent to his back condition. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996) (explaining that a difference in opinion regarding the appropriate course of treatment does not amount to deliberate indifference to medical needs).
Papenfus’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.